DETAILED ACTION
Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Amendment
2.	Receipt is acknowledged of the Amendment filed November 23, 2021.
Remarks
3.	Claims 1-22 are currently pending. Independent claim 1 has been amended and claims 22 and 23 have been cancelled. In the previous Office action, claims 1-21 were indicated to be allowable and claims 22 and 23 were rejected. With claims 22 and 23 cancelled, the claims are in condition for allowance.
Allowable Subject Matter
4.	Claims 1-21 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of a method of marking an article for authentication wherein the mark includes an array of varying sized markings, wherein the combination of a shape, spatial distribution, and varying sizes imparts a distinctiveness to the identification mark, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-21 of the present claimed invention. Specifically, prior art fails to teach the claimed method of marking an article for authentication, wherein the method comprises the steps of applying an identification mark to an article, wherein the identification mark comprises a random array of varying sized markings, wherein the combination of a shape, a spatial 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
November 29, 2021